Exhibit 10.7

 

November 12, 2010

 

Joh. Berenberg, Gossler & Co. KG

Neuer Jungfernstieg 20

20354 Hamburg

Germany

Fax: (0049) 40 350 60 900

 

RE:          Extension of Forbearance Period in connection with Events of
Default under Loan Agreement between Grainger Maritime Corp. (the “Borrower”)
and Joh. Berenberg, Gossler & Co. KG (the “Lender”) dated as of June 19, 2008
(the “Loan Agreement”).

 

Reference is hereby made to (i) the Loan Agreement and (ii) the Letter Agreement
dated as of September 30, 2010 (the “Forbearance Letter”) whereby the Lender
agreed subject to the conditions therein to forbear from exercising any of the
rights or remedies arising from the Specified Events of Default as provided
therein.  Capitalized terms defined in the Loan Agreement or the Forbearance
Letter and not otherwise defined herein are used herein as therein defined, as
applicable.

 

In order to allow time for TBS International, plc and its affiliates to continue
to work with their various lenders, including you, towards a mutually agreeable
solution on their outstanding indebtedness, we hereby request that you extend
the period under which you agree to forbear from exercising any of the rights or
remedies arising from the Specified Events of Default available to Lender under
the Loan Agreement, other transaction documents or under applicable law (all of
which rights and remedies are hereby expressly reserved by the Lender) until the
earlier of (i) the occurrence of a Forbearance Termination Event and
(ii) December 29, 2010 (the “Forbearance Extension Period”).

 

In connection with your agreement hereunder, TBS International, plc agrees to
pay a fee to Lender in an amount of 0.05% of the total outstanding loan amount.

 

By counter-signing this letter, you agree to forbear from exercising any of the
rights or remedies arising solely from the Specified Events of Default (which
shall include (in addition those identified in the Forbearance Letter) defaults
arising from the suspension of payments by TBS International, public limited
company and its affiliates of certain scheduled principal installments owing in
respect of Indebtedness of such persons during the Forbearance Extension Period,
as more particularly described on Schedule 1 hereto) on the terms set forth in
the Forbearance Letter, as modified by the terms above.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

TBS INTERNATIONAL, PLC

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Senior Executive Vice President

 

 

and Chief Financial Officer

 

 

Acknowledged and Agreed,

 

 

 

 

 

Joh. Berenberg, Gossler & Co. KG

 

 

 

 

 

By:

/s/ Jorn Engelmann

 

 

Name: Jorn Engelmann

 

 

Title: General Manager

 

 

 

 

By:

/s/ Christian Speer

 

 

Name: Christian Speer

 

 

Title: Assistant Director

 

 

[Signature Page to Berenberg Extended Forbearance Letter]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Facility

 

Principal Amount

 

Date

 

Royal Bank of Scotland plc Term Loan Facility dated as of March 29, 2007 (as
amended from time to time thereafter)

 

$

417,500

 

December 1, 2010

 

 

$

417,500

 

December 9, 2010

 

 

$

417,500

 

December 23, 2010

 

Credit Suisse AG Loan Agreement dated as of December 7, 2007 (as amended)

 

$

437,000

 

November 19, 2010

 

 

$

437,000

 

December 13, 2010

 

Joh. Berenberg, Gossler & Co. KG Loan Agreement dated as of June 19, 2008 (as
amended)

 

$

812,500

 

December 22, 2010

 

Commerzbank AG dated as of May 28, 2008 (as amended)

 

$

1,000,000

 

December 2, 2010

 

 

--------------------------------------------------------------------------------